United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1578
                                    ___________

Scott Reel,                           *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the Eastern
      v.                              * District of Missouri.
                                      *
Michael J. Astrue, Commissioner,      *      [UNPUBLISHED]
Social Security Administration,       *
                                      *
            Appellee,                 *
                                 ___________

                              Submitted: September 7, 2011
                                 Filed: September 9, 2011
                                  ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Scott Reel appeals from the order of the District Court1 affirming the denial of
disability insurance benefits and supplemental security income. After de novo
review, see Van Vickle v. Astrue, 539 F.3d 825, 828 (8th Cir. 2008), we conclude
that Reel failed to meet his burden of proving that his alcoholism was not a




      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
contributing factor material to the Commissioner’s determination that he is disabled,
see Kluesner v. Astrue, 607 F.3d 533, 537 (8th Cir. 2010).2 Accordingly, we affirm.
                       ______________________________




      2
       We decline to address the issues that Reel has not adequately developed on
appeal. See Meyers v. Starke, 420 F.3d 738, 743 (8th Cir. 2005).

                                         -2-